                 Case 18-15700-mdc                   Doc         Filed 10/01/19 Entered 10/01/19 19:15:39                                  Desc Main
                                                                 Document      Page 1 of 5
Fill in this information to identify the case:
Debtor 1
                       NAYA RENEE DARBY
Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:      EASTERN                           District of    PA
                                                                                             (State)
Case Number               18-15700 MDC




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                                     12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are
recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:             FREEDOM MORTGAGE CORPORATION                                    Court claim no. (if known):            8

Last 4 digits of any number you use to
identify the debtor’s account:                          4080

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?

      No.
      Yes. Date of last notice:



     Part 1:          Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow account disbursements or any
amounts previously itemized in a notice filed in this case. If the court has previously approved an amount, indicate that approval in parentheses after the date the amount
was incurred.
            Description                                                                      Dates Incurred                                             Amount

1.        Late Charges
                                                                                                                                            (1)   $
2.        Non-sufficient funds (NSF) fees
                                                                                                                                            (2)   $
3.        Attorney fees                                                                      08/29/2019 (Notice of Payment Change)                $50.00
                                                                                             08/30/2019 (Motion for Relief)                 (3)   $850.00
4.        Filing fees and court costs
                                                                                             08/30/2019 (MFR Filing)                        (4)   $181.00
5.        Bankruptcy/Proof of claim fees
                                                                                                                                            (5)   $
6.        Appraisal/Broker's price opinion fees
                                                                                                                                            (6)   $
7.        Property inspection fees
                                                                                                                                            (7)   $
8.        Tax advances (non-escrow)
                                                                                                                                            (8)   $
9.        Insurance advances (non-escrow)
                                                                                                                                            (9)   $
10.       Property preservation expenses. Specify:_________________
                                                                                                                                          (10)    $
11.       Other. Specify:____________________________________
                                                                                                                                          (11)    $
12.       Other. Specify:____________________________________
                                                                                                                                          (12)    $
13.       Other. Specify:____________________________________
                                                                                                                                          (13)    $
14.       Other. Specify:____________________________________
                                                                                                                                          (14)    $
Debtor 1        Case  18-15700-mdc
                NAYA RENEE DARBY                       Doc          Filed 10/01/19 Entered
                                                                                    Case Number (10/01/19
                                                                                                 if known)     19:15:39
                                                                                                           18-15700 MDC                           Desc Main
                                                                    Document      Page 2 of 5


  The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
  See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


 Part 2:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.

Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information, and
reasonable belief.



X /s/ Mario J. Hanyon, Esquire                                                                                       Date    September 30, 2019
   Signature


Print:                 Mario J. Hanyon, Esq., Id. No.203993                                                          Title
                     First Name              Middle Name                         Last Name




Company                Phelan Hallinan Diamond & Jones, LLP


Address                1617 JFK Boulevard, Suite 1400


                       Philadelphia, PA 19103

                                                                                                                             mario.hanyon@phelanhallinan.co
Contact Phone          215-563-7000                                                                                 Email    m
     Case 18-15700-mdc          Doc     Filed 10/01/19 Entered 10/01/19 19:15:39                        Desc Main
                                        Document      Page 3 of 5
Debtor 1    NAYA RENEE DARBY                                        Case Number (if known)   18-15700 MDC




                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
  IN RE:                                                       :
  NAYA RENEE DARBY                                             :    BK. No. 18-15700 MDC
                                   Debtor                      :
                                                               :    Chapter No. 13
  FREEDOM MORTGAGE CORPORATION                                 :
                         Movant                                :    Document No.
                   v.                                          :
  NAYA RENEE DARBY                                             :
                         Respondent                            :
                                                               :

                                                    ORDER

  AND NOW, this      day of                , 2019, upon consideration of the NOTICE OF POST-PETITION
  FEES, EXPENSES AND CHARGES filed by FREEDOM MORTGAGE CORPORATION (movant) at
  Document No. ________ in the above-captioned bankruptcy case,

           It is hereby ORDERED that on or before twenty-one (21) days from the date the Notice of Post-
  Petition Fees, Expenses and Charges was docketed, the Debtor(s) or Debtor’s counsel shall file, either:

           an AMENDED CHAPTER 13 PLAN;

           a DECLARATION that the existing Chapter 13 Plan is sufficient to fund the Plan with the modified
              debt; or

           an OBJECTION to the Notice of Mortgage Payment Change as stated, following which time the Court
               will schedule a hearing on the matter.

         The failure to timely file an Objection shall result in the allowance of the post-petition fees,
  expenses and charges without further order, notice or hearing.


                                                            MAGDELINE D. COLEMAN,
                                                            Bankruptcy Judge
               Case 18-15700-mdc                         Doc       Filed 10/01/19 Entered 10/01/19 19:15:39                                               Desc Main
                                                 Phelan            Document
                                                                 Hallinan        PageAnd
                                                                           Diamond    4 of 5
                                                                                           Jones, LLP
                                                                           1617 JFK Boulevard,Suite 1400
                                                                               Philadelphia, PA 19103
                                                                                   (215) 563-7000
                                                                                     XX-XXXXXXX
                                                                                      2200149



                                                                                                                     Invoice Number:            1927312
 Invoice Date:      08/30/2019
                                                                                                                     Current Status:            REQUIRES SERVICER REVIEW
                                                                                                                     Sequence Number:
 Submitted To:      Freedom Mortgage                                                                                 I.E. Batch ID:
                    907 Pleasant Valley Avenue                                                                       Order Number:              N/A
                    Mount Laurel, NJ 08054


 Loan Number:                                                                                                  Date Created:                                   08/30/2019
 Loan Type:                          FHA                                                                       Date Submitted:                                 08/30/2019
 Investor:                           GNMA                                                                      Date Posted:
 Investor Number:                                                                                              Date Paid:
 Bankruptcy Case Number:             1815700                                                                   Created By:                                     asalomone
 Vendor's File Number:                                                                                         Paid from Account (Check No.):
 Borrower's Name:                    NAYA RENEE DARBY
 Property Address:                   1 E WINDERMERE TER
                                     LANSDOWNE, PA 19050

                                                                         BANKRUPTCY - CHAPTER 13
         Please send our office a check in the amount indicated below. The Bankruptcy Fees and Costs listed below may be recoverable from the borrower if a Notice of Fees, Expenses
                                                       and Charges is filed in the Bankruptcy Case pursuant to Federal Rules of Bankruptcy
                                                                Status Reason Description: Invoice submitted with 1 Exception(s).

         Item Code                    Item Description                        Related Dates              R       Qty       Qty Type                Rate        Adjustment               Total

   1       21178        Attorney Fee - BK - Payment                     Completed:                      N       1.00          Flat               $50.00              $0.00             $50.00
                        Change Notification                             08/29/2019
       NOTES: NOTICE OF PAYMENT CHANGE (Unrecoverable)


                                                                                                                                           Total Bankruptcy - Chapter 13 Fees: $50.00
                                                                                                                                                                       Grand Total: $50.00




Printed: 9/4/2019                                                                                                                                                              Page 1 of 1
Charge List                                                                              Page 1 of 1
    Case 18-15700-mdc        Doc     Filed 10/01/19 Entered 10/01/19 19:15:39         Desc Main
                                     Document      Page 5 of 5


         08/30/2019 UP1 * MFR13 PREPARATION OF MOTION ...                 F   U $850.00   Edit

                     PREPARATION OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY ( ),
        Description: TELEPHONE CONVERSATIONS WITH CLIENT, NEGOTIATIONS WITH COUNSEL,
                     ATTEND HEARING. (ORDER BY DEFAULT)
           Fee/Disb: F - Fee                                      Account: ESCR7
       Recover Type: U - Unrecoverable                Bankruptcy #:18-15700
   Fee/Cost Request: N - APPROVAL NOT NEEDED
     PHDJ Check #: NOT REQUESTED
   Supporting Docs:
                       08/30/2019 08:32 PM SYS PP - ELECTRONIC RECEIPT OF MOTION FOR
                    RELIEF
                        09/03/2019 02:53 AM UP1 PW - BK MOTION FOR RELIEF (TIME-STAMPED)
                       Add         Sync Common Docs


         08/30/2019 UP1 * BKMOT          MOTION FILING COST        USBK   D   U $181.00   Edit

        Description: MOTION FILING COST
             Payee: U.S. BANKRUPTCY COURT
           Fee/Disb: D - Disbursement                         Reason Code: FIBR
       Recover Type: U - Unrecoverable                            Account: ESCR7
   Fee/Cost Request: N - APPROVAL NOT NEEDED          Bankruptcy #:18-15700
     PHDJ Check #: NOT
                   REQUESTED
   Payment Method: VISA-8566 Transaction                Transaction         Transaction
                                             09/03/2019             $181.00             21745112
                    exp:03/2021        Date:               Amount:           Reference:
   Supporting Docs:
                        08/30/2019 08:32 PM UP1 CB - BKMOT2016 PA BACKUP
                        08/30/2019 08:32 PM SYS PP - ELECTRONIC RECEIPT OF MOTION FOR
                     RELIEF
                        09/03/2019 02:53 AM UP1 PW - BK MOTION FOR RELIEF (TIME-STAMPED)
                        09/04/2019 04:37 AM UP1 PP - RECEIPT FOR BK (PACER) PAYMENT
                       Add         Sync Common Docs
